Citation Nr: 0333832	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969, and from June 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board initially notes that the August 2001 rating 
decision from which the current appeal arises also denied a 
claim of entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  The veteran submitted 
a notice of disagreement in July 2002 as to the denial of his 
claim for an increased rating for PTSD.  In August 2002, and 
prior to the issuance of a statement of the case addressing 
the PTSD claim, the RO increased the evaluation assigned the 
veteran's PTSD to 70 percent disabling.  In September 2002 
the veteran informed the RO that he was satisfied with the 
rating assigned his PTSD.  Later in September 2002 he 
submitted a VA Form 9 which addressed only the issue of 
entitlement to service connection for a bipolar disorder, and 
the record reflects that no further communication has been 
received from either the veteran or any representative 
concerning the evaluation assigned the veteran's PTSD.  

In light of the above, the Board concludes that the veteran 
is no longer seeking appellate review of the issue of 
entitlement to an increased rating for PTSD.


REMAND

The Board notes that service connection for a bipolar 
disorder was denied in a January 1981 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights with respect thereto, but he did not appeal.  An 
unappealed rating decision of February 1999 continued the 
denial of service connection for bipolar disorder.  Since the 
veteran did not appeal the above rating decisions, those 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).

In May 2000, the veteran submitted a statement in which he 
contended that service connection was warranted for bipolar 
disorder.  The record reflects that the RO thereafter 
proceeded to develop and adjudicate the May 2000 claim on the 
merits without regard to the final rating decisions of 
January 1981 and February 1999.  Nevertheless, in light of 
the finality of the referenced rating decisions, the Board 
has re-characterized the issue on appeal.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, the RO did not adjudicate the veteran's claim 
as a claim to reopen.  The record additionally reflects that 
the RO also did not advise the veteran of the relevant law 
and regulations pertaining to claims based on new and 
material evidence.  In order to avoid any prejudice to the 
veteran, the Board concludes that the issue on appeal must be 
remanded for further procedural development.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board also notes that on November 9, 2000, and during the 
pendency of the instant appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should re-adjudicate the 
veteran's claim as an application to 
reopen a claim of entitlement to 
service connection for a bipolar 
disorder.  If the RO determines that 
new and material evidence sufficient 
to reopen the veteran's claim for 
service connection for a bipolar 
disorder has been submitted, the RO 
should undertake any other indicated 
development, to include any action 
required to comply with the notice 
and duty-to-assist requirements of 
the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), and VA's 
implementing regulations found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  In particular, the RO should 
ensure that the new notification 
requirements and appropriate 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, are fully complied with 
and satisfied, to the extent 
required in connection with the 
instant appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).  See also Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
which includes citation to the 
version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001, and 
provide the veteran and his 
representative with an opportunity 
to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

